WOODLEY, Presiding Judge.
Relator is confined in the penitentiary under sentence of 2 to 30 years on his plea of guilty before the court in 1958, to an indictment alleging assault with intent to murder with malice by laying in wait.
The conviction was under Art. 1160 V.A.P.C. prior to the amendment in 1961 (Acts 1961, p. 706) which increased the maximum punishment for assault with intent to murder with malice to 25 years but limited the double penalty feature to murder without malice when made with a bowie knife or dagger, or in disguise, or by laying in wait, or by shooting into a private residence.
The statute as it existed prior to the 1961 amendment provided such double punishment for assault with intent to murder with malice.
The fact that the felony punishment has been reduced since the conviction is not ground for attacking the conviction by habeas corpus.
The judgment and sentence as recorded in the minutes show a conviction for assault with intent to murder. They do not disclose that the conviction was for assault with intent to murder with malice or that the offense was committed by laying in wait. This would not vitiate the judgment where the indictment so alleged and the conviction was upon a plea of guilty to the offense charged in the indictment.
The petition for habeas corpus is denied.